           Case: 3:19-cv-00033-slc Document #: 9 Filed: 06/18/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


NATHAN M. POKE,

       Plaintiff,

v.                                                          Case No. 19-CV-33

CITY OF LA CROSSE, WISCONSIN and
RON TISCHER,

       Defendants.


                    DEFENDANTS’ MOTION FOR A PROTECTIVE ORDER


       Defendants, City of La Crosse and Ronald Tischer, by their attorneys, von Briesen &

Roper, s.c., move the Court, pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, for an

order to preclude discovery. Specifically, Defendants move the Court for an order to preclude the

discovery sought by Plaintiff, Nathan M. Poke, in his Second Set of Written Discovery to

Defendants, as the burden, expense and relevance of the proposed discovery outweigh its likely

benefit.

       This Motion for Protective Order is based on the pleadings and papers on file herein,

including Defendants’ Brief in Support of Motion for Protective Order, the Affidavit of

Christopher P. Riordan, and the Affidavit of Robert Abraham.




                                                1
 Case: 3:19-cv-00033-slc Document #: 9 Filed: 06/18/19 Page 2 of 2



Dated this 18th day of June, 2019.


                                     von Briesen & Roper, s.c.
                                     Attorneys for Defendant, City of La Crosse and
                                     Ron Tischer

                                     By: s/ Christopher P. Riordan
                                        Christopher P. Riordan, SBN 1018825
                                        411 E. Wisconsin Ave., Suite 1000
                                        Milwaukee, WI 53202
                                        414.287.1268
                                        414.238.6635 – Facsimile
                                        criordan@vonbriesen.com
                                         33275193_1




                                     2
